Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This action is in response to papers filed April 19, 2022. Applicant’s response to the restriction/election requirement of February 23, 2021 has been entered. Claims 21, 30, 34, 39, and 41 have been amended; claims 1-20, 22-29, 31-33, and 35-38 have been canceled; and no claims have been newly added. Claims 21, 30, 34, and 39-41 are pending in the application. 
Priority
Applicant’s claim for the benefit as a continuation of prior-filed U.S. Patent Application No. 15/873,096, filed January 17, 2018, which claims the benefit as a continuation of prior-filed U.S. Patent Application No. 15/041,200, filed February 11, 2016, which claims the benefit as a continuation of prior-filed U.S. Patent Application No. 14/604,061, filed January 23, 2015, which claims the benefit as a continuation of prior-filed U.S. Patent Application No. 14/217,869, filed March 18, 2014, which claims the benefit as a continuation of prior-filed U.S. Patent Application No. 12/315,087, filed November 28, 2008, is acknowledged. 
Election/Restrictions – Noncompliant Response
Applicant’s elections without traverse of i) “non-equilibrium” as the species of Hylan B, and ii) “hydrocortisone” as the species of active ingredient are both acknowledged***. The Examiner has determined that claims 21, 30, 34, 39, and 40 read on the elected subject matter. 
***Applicant’s reply filed April 19, 2022 is non-compliant. In the restriction requirement mailed February 23, 2021, Applicant was further required to elect a single disclosed species of agent not included with the active ingredient (see page 3 of the Office Action). Applicant never addressed this election requirement at all. However, as a courtesy, and in the interest of furthering compact prosecution, and in view of Applicant’s election of “hydrocortisone” as the species of active, Applicant’s response has been entered. However, the claims are being interpreted as the composition can contain water and a buffer, but these cannot be the active ingredient. 
Accordingly, claim 41 is hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected subject matter, there being no allowable generic or linking claim. 
Election was made without traverse in the reply filed on April 19, 2022. Claims 21, 30, 34, 39, and 40 are currently under examination. 
Abstract
The abstract of the disclosure is objected to for the following:
1. The abstract should be a concise summary of the key technical aspects of the invention which are new to the art to which the invention pertains. If the invention pertains to a composition, the abstract should recite the key requisite ingredients, and if the invention pertains to a method, the abstract should recite the key requisite active steps.  
2. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
Correction is required.  See MPEP § 608.01(b).
Drawings
The Figure is objected to because it’s not in compliance with 37 CFR 1.84(u)(1). “Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear.”.
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following:
i) There is an extraneous colon between “comprising” and “hylan”. 
ii) There should be a semicolon rather than a comma between “buffer” and “wherein”. 
iii) The expression “matrix, wherein the active ingredient is an anti-pruritic agent” should be “matrix, wherein the active ingredient is an anti-pruritic agent”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112 1st Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 30 and 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 30 stipulates in a wherein clause that “the anti-pruritic agent is a steroid agent”, and claim 34 further stipulates that the steroid agent is e.g. hydrocortisone. The original specification discloses that the active agent can be one of various types, such as e.g. an anti-pruritic agent, and, alternatively, e.g. an anti-inflammatory agent. While the original specification discloses that anti-inflammatory agent can be a steroid, and that such steroid can be e.g. hydrocortisone, the original specification never discloses that the anti-pruritic agent is a steroid, such as hydrocortisone. 
This constitutes new matter. 
Claim Rejections - 35 USC § 112 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 30, 34, 39, and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 is directed to a composition comprising hylan B and an active ingredient, and goes on to stipulate that “the active ingredient not including water or buffer”. One of ordinary skill in the art cannot definitively ascertain the metes and bounds of such an expression. For example, is the expression intended to mean that the composition as a whole necessarily excludes water and a buffer? Is the expression intended to mean that the active ingredient is not water or a buffer, but that the composition as a whole does not exclude these agents? 
***For examination at this time, the claim is being interpreted as the composition as a whole does not exclude water or a buffer, but that the active ingredient itself is not water or a buffer.
Claim 21 stipulates in a wherein clause that “hylan B in a non-equilibrium form is loaded by swelling with the active ingredient”. This appears to be a product-by-process limitation. However, the claim as in fact directed to a product, not to the method of making the product. One of ordinary skill in the art cannot definitively ascertain whether the hylan B in the final product being claimed is necessarily in a “non-equilibrium” state, and what the “equilibrium” is even in reference to (i.e. something, such as volume, concentration, or ionized state, etc. has to be in equilibrium). 
***For examination at this time, claim 1 is being interpreted as the hylan B in the final claimed composition can be in either non-equilibrium” form or in “equilibrium” form, and the equilibrium is with respect to any parameter, since no parameter is ever specified. This interpretation is being made in view of dependent claims 40 and 41. It is noted that while dependent claim 40 appears to require the hylan B to be in a “non-equilibrium” form, dependent claim 41 appears to require the hylan B to be in “equilibrium” form. 
Claim 21 stipulates in a wherein clause that “thereby the active ingredient becomes entrapped within the hylan B gel matrix”. However, before this phrase, the claim said nothing at all about any “hylan B gel matrix”, or anything at all about “gel”, only that the composition comprises hylan B and an active ingredient. Hence, there is insufficient antecedent basis for this limitation in the claim. 
Obviousness-Type Double Patenting (I-IV)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
I. Claims 21, 30, 34, 39, and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 8,679,470. 
Applicant claims a topical composition comprising a hylan B gel matrix, and an anti-pruritic agent (e.g. hydrocortisone), wherein the hylan B is in a non-equilibrium form and the composition is a gel slurry. 
Claims 1-24 of U.S. Patent No. 8,679,470 disclose a topical composition comprising a hylan B gel matrix and a therapeutic agent, wherein the hylan B is in a non-equilibrium form, the composition is a gel slurry, and the active agent can be e.g. an anti-pruritic agent, and hydrocortisone in particular. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims do not necessarily exclude the requisite “substance”, such as “hydrophobic organic ingredient”, necessarily present in the claims of the patent.
II. Claims 21, 30, 34, 39, and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 of U.S. Patent No. 9,149,534. 
Applicant claims a topical composition comprising a hylan B gel matrix, and an anti-pruritic agent (e.g. hydrocortisone), wherein the hylan B is in a non-equilibrium form and the composition is a gel slurry. 
Claims 11 of U.S. Patent No. 9,149,534 disclose a topical composition comprising a hylan B gel matrix and a therapeutic agent, wherein the hylan B is in a non-equilibrium form, and the active agent can be e.g. an anti-inflammatory agent. 
Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 9,149,534 discloses that the composition comprising a hylan B gel matrix in a non-equilibrium form is e.g. a gel slurry, and that an anti-inflammatory agent is e.g. a steroid such as hydrocortisone. 
III. Claims 21, 30, 34, 39, and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,345,778. 
Applicant claims a topical composition comprising a hylan B gel matrix, and an anti-pruritic agent (e.g. hydrocortisone), wherein the hylan B is in a non-equilibrium form and the composition is a gel slurry. 
Claims 1-11 of U.S. Patent No. 9,345,778 disclose a topical composition comprising a hylan B gel matrix and a therapeutic agent, wherein the hylan B is in a non-equilibrium form, the composition is a gel slurry, and the active agent can be e.g. an anti-inflammatory agent or an anti-pruritic agent. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims do not necessarily exclude the requisite “low molecular weight substance” necessarily present in the claims of the patent; and U.S. Patent No. 9,345,778 disclose that an anti-inflammatory agent is e.g. a steroid such as hydrocortisone.
IV. Claims 21, 30, 34, 39, and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 13, 14, 19, and 20 of U.S. Patent No. 9,907,741. 
Applicant claims a topical composition comprising a hylan B gel matrix, and an anti-pruritic agent (e.g. hydrocortisone), wherein the hylan B is in a non-equilibrium form and the composition is a gel slurry. 
Claims 1, 9, 13, 14, 19, and 20 of U.S. Patent No. 9,907,741 disclose a topical composition comprising a hylan B gel matrix and a therapeutic agent, wherein the hylan B is in a non-equilibrium form, the composition is a gel slurry, and the active agent can be e.g. an anti-pruritic agent, and hydrocortisone in particular. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims do not necessarily exclude the anti-infective agent.
Claim Rejections - 35 USC § 103 (I and II)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
I. Claims 21, 39, and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leshchiner et al. (U.S. Patent No. 5,143,724).
I. Applicant Claims
Applicant claims a topical composition comprising a hylan B gel matrix and a steroid active ingredient; wherein the composition is a gel slurry and the hylan B is in a “non-equilibrium” form. 
I. Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Leshchiner et al. disclose a composition comprising e.g. hylan crosslinked with vinyl sulfone (i.e. “hylan B”, insoluble gel matrix) and an active agent; wherein the composition is a gel slurry and the hylan B gel employed has been compressed under pressure to remove substantial amount of solvent (i.e. is in a non-equilibrium form) (abstract; Col. 1, lines 31-42, 53-56, 63-65; Col. 2, lines 15-17, 59-68; Col. 3, lines 25-26, 62-64; Col. 4, lines 26-28; Col. 5, lines 48-68; Col. 6, lines 3-8, 19-20, 25-28, 37-39; Col. 7, lines 35-65; Col. 8, lines 55-60; Col. 9, lines 10-16). 
I. Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Leshchiner et al. do not anticipate the claimed subject matter with one specific example or preferred embodiment. However, the Leshchiner et al. disclosure is sufficient to render the claimed subject matter prima facie obvious within the meaning of 35 USC 103. 
I. Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time of the present invention to employ the teachings of Leshchiner et al., outlined supra, to devise Applicant’s presently claimed composition. 
Leshchiner et al. disclose a composition comprising e.g. hylan crosslinked with vinyl sulfone (i.e. “hylan B”, insoluble gel matrix) and an active agent; wherein the composition is a gel slurry and the hylan B gel employed can be a soft gel, and has been compressed under pressure to remove substantial amount of solvent (i.e. is in a non-equilibrium form), thus making the gel more coherent, and wherein the loaded drug will slowly diffuse from the slurry to the target site (see Col. 8, lines 55-60). Since Leshchiner et al. disclose that their composition can be employed in e.g. ophthalmology and wound management (see Col. 9, lines 14-15), and since of one ordinary skill in the art would understand the use in wound management to entail topical use for application to the skin (see Col. 1, lines 31-40), one of ordinary skill in the art would thus be motivated to topically employ the composition for drug delivery to e.g. a wound site, with a reasonable expectation that the composition will provide a soft and coherent feel to the skin, and will successfully deliver the drug to the target wound site. 
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
II. Claims 30 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leshchiner et al. (U.S. Patent No. 5,143,724), in view of Lee et al. (Aust Prescr. 1998; 21: 9-11).
II. Applicant Claims
Applicant claims a topical composition comprising a hylan B gel matrix and hydrocortisone. 
II. Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Leshchiner et al. disclose a composition comprising e.g. hylan crosslinked with vinyl sulfone (i.e. “hylan B”, insoluble gel matrix) and an active agent; wherein the composition is a gel slurry and the hylan B gel employed has been compressed under pressure to remove substantial amount of solvent (i.e. is in a non-equilibrium form) (abstract; Col. 1, lines 31-42, 53-56, 63-65; Col. 2, lines 15-17, 59-68; Col. 3, lines 25-26, 62-64; Col. 4, lines 26-28; Col. 5, lines 48-68; Col. 6, lines 3-8, 19-20, 25-28, 37-39; Col. 7, lines 35-65; Col. 8, lines 55-60; Col. 9, lines 10-16). 
Lee et al. disclose that topical use of corticosteroids, e.g. hydrocortisone, is extremely useful in the treatment of skin disorders, and in particular can be applied to e.g. eyelids to treat e.g. inflammation, and can be applied to skin wound sites to minimize keloid scar formation. 
II. Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Leshchiner et al. do not explicitly disclose that the active agent is hydrocortisone. This deficiency is cured by the teachings of Lee et al. 
II. Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time of the present invention to combine the respective teachings of Leshchiner et al. and Lee et al., outlined supra, to devise Applicant’s presently claimed composition. 
Leshchiner et al. disclose a composition comprising e.g. hylan crosslinked with vinyl sulfone (i.e. “hylan B”, insoluble gel matrix) and an active agent; wherein the composition is a gel slurry and the hylan B gel employed can be a soft gel, and has been compressed under pressure to remove substantial amount of solvent (i.e. is in a non-equilibrium form), thus making the gel more coherent, and wherein the loaded drug will slowly diffuse from the slurry to the target site (see Col. 8, lines 55-60). Since Leshchiner et al. disclose that their composition can be employed in e.g. ophthalmology and e.g. wound management (see Col. 9, lines 14-15), and since of one ordinary skill in the art would understand the use in wound management to entail topical use for application to the skin (see Col. 1, lines 31-40), and since Lee et al. disclose that topical use of corticosteroids, e.g. hydrocortisone, is extremely useful in the treatment of skin disorders, and in particular can be applied to e.g. eyelids to treat e.g. inflammation, and can be applied to skin wound sites to minimize keloid scar formation; one of ordinary skill in the art would thus be motivated to employ hydrocortisone as the active agent, and to topically apply the resulting composition to e.g. eyelid or to e.g. a wound site, with the reasonable expectation that the composition will successfully treat e.g. inflammation of the eyelid or keloid formation at the wound site, respectively.
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
No claims are allowed. 
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID BROWE/Primary Examiner, Art Unit 1617